             IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

TINA McMECHEN
and MADELEINE WATSON                                     PLAINTIFFS

v.                       No. 3:18-cv-218-DPM

BLACKBOARD, INC.                                         DEFENDANT

                               ORDER
     1. The Court appreciates the thorough and candid joint report,
NQ 30. There's now no need for the January 29th status conference. It's
cancelled.   The joint report makes plain what happened since the
Court's December Order, NQ 2 7. Given all that had gone before, it
would have been better if the parties and counsel had informed the
Court-with the stipulation of dismissal and proposed approving
Order- about their change in course.       But, the second proposed
settlement was not consummated, NQ 30 at 3-4, and their third
proposed settlement is now a matter of public record.        No useful
purpose would be achieved by more ventilation of all this.
     2. The parties' third proposed settlement agreement, NQ 30 at
8-41, is a fair, reasonable, and adequate resolution of their good-faith
wage dispute. Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,
1353-54 (11th Cir. 1982); see also Melgar v. OK Foods, 902 F.3d 775, 779
(8th Cir. 2018).   The public's interest in being able to follow and
understand the Court's work, and in particular the Court's approval of
the parties' deal, is furthered by the public filing of the key documents.
The proposed attorney's fee was rooted in counsel's engagement letter;
and there was full communication during negotiations. The fee is
approved.    Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027 n.1
(8th Cir. 2019); Melgar, 902 F.3d at 779.
     3. The original motion to dismiss, NQ 24, is denied as moot. The
renewed motion to approve and dismiss, which is embedded in the
joint report, NQ 30, is granted. The Court will enter Judgment, retaining
ju_risdiction for one year to enforce the parties' settlement.
     So Ordered.



                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
